Citation Nr: 0424001	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-08 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from December 1964 to November 
1968.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2001 decision by the Pittsburgh, Pennsylvania, 
Regional Office (RO).  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part.
 
On appeal the veteran has raised the issue of entitlement to 
service connection for alcohol and drug abuse secondary to 
PTSD, as well as entitlement to a total disability evaluation 
based on individual unemployability.  These issues, however, 
are not currently developed or certified for appellate 
review.  Accordingly, they are referred to the RO for 
appropriate action. 


FINDING OF FACT

The preponderance of the evidence is against finding that the 
veteran ever served in, or visited, Vietnam while on active 
duty.


CONCLUSION OF LAW

The veteran may not be presumed to have incurred type II 
diabetes mellitus due to exposure to Agent Orange in Vietnam.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(6), 3.309(e), 
3.326 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Certain diseases, one of which is type II diabetes mellitus, 
have been statistically associated with exposure to Agent 
Orange.  Accordingly, service connection is granted when a 
veteran who was exposed to Agent Orange develops one of these 
associated diseases because an etiologic relationship is 
presumed.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

A veteran who served in Vietnam is presumed to have been 
exposed to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  
These presumptions also apply in the case of a veteran who 
served in waters offshore from Vietnam if service included 
duty or visitation in Vietnam.  Id.

In this case, the veteran was assigned, at all times relevant 
hereto, to the USS Coral Sea, an aircraft carrier.  While on 
the Coral Sea he repeatedly complained of headaches after 
sustaining a blow to the head in September 1966.  In December 
1966, an examiner addressed a request for a neurologic 
consultation at the US Naval Hospital at Subic Bay.  

The veteran contends that thereafter, on an unknown date, he 
was picked up by a carrier onboard delivery (COD) aircraft 
for transport to Subic Bay, but the aircraft developed engine 
trouble, turned around, and landed in Da Nang, Vietnam.  He 
further contends that he spent three days at Da Nang while 
the aircraft was repaired, follow which the aircraft flew him 
to Subic Bay where he spent several weeks.  A careful review 
of the record, however, reveals no evidence supporting the 
contention that he spent three days in Da Nang.

In fact, the veteran's service medical records show him 
aboard the Coral Sea during the entire month of December 
1966.  A record dated January 3, 1967, prepared on the Coral 
Sea indicates that the veteran was told to return to see the 
medical officer.  An Administrative Remarks Page 13, prepared 
on January 4, 1967, again shows that the veteran remained on 
board the Coral Sea.  Finally, a service personnel record 
dated January 5, 1967, shows he was transferred on that date 
to the Subic Bay Naval Hospital, and an endorsement of record 
shows that he reported to the hospital that same day.  
Indeed, a service medical record dated January 5, 1967, shows 
he was admitted that day to Subic Bay Naval Hospital.  There 
is no gap shown during which the veteran's whereabouts are 
unaccounted for, and there is no evidence to support the 
assertion that the appellant served in Da Nang or elsewhere 
in Vietnam.  Accordingly, presumptive service connection for 
type II diabetes mellitus due to Agent Orange exposure is not 
warranted.

The Board notes that VA must provide certain notice to a 
claimant upon receipt of a substantially complete claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  As set forth 
below, the notice the RO provided herein was inadequate.  
However, since the evidence of record affirmatively 
establishes that presumptive service connection for type II 
diabetes mellitus due to Agent Orange exposure is not 
warranted, any error in the nature of the notice provided is 
harmless.   Sanchez v. Derwinski, 2 Vet. App. 330, 333 (1992) 
(error that would not change the resolution of appellant's 
claim is harmless).


ORDER

Service connection for type II diabetes mellitus, due to 
Agent Orange exposure, is denied.


REMAND

In addition to the law governing type II diabetes mellitus 
due to Agent Orange exposure, if diabetes mellitus becomes 
manifest to a compensable degree during the first postservice 
year, it may be presumed to have been incurred in service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Statutory and regulatory provisions regarding presumptive 
service connection do not, however, operate to exclude the 
traditional (direct incurrence) approach to service 
connection.  38 U.S.C.A. § 1110; Combee v. Brown, 34 F.3d 
1039, 1043-5 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d) (2003).  
Under the traditional approach, service connection is granted 
for disability resulting from injury or disease incurred or 
aggravated in military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303.  To establish service connection, 
there must be evidence of an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred there.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  The requisite link between a current 
disability and military service may be established, in the 
absence of medical evidence that does so, by medical evidence 
that the appellant incurred a chronic disorder in service and 
currently has the same chronic disorder, or by medical 
evidence that links a current disability to symptoms that 
began in service and continued to the present.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303.

Unfortunately, the RO failed to develop evidence relevant to 
the traditional approach to service connection.  VA treatment 
records, obtained from the Pittsburgh (Highland Drive) VA 
Medical Center in connection with a different claim, show 
that the veteran was followed at the University Drive VA 
Medical Center, since 1994, for elevated blood sugar 
eventually diagnosed as diabetes.  The RO failed to obtain 
records of that treatment, and remand therefor is required.  
Further, those records may suggest that a VA examination is 
warranted.  See 38 C.F.R. § 3.159(c)(4).

Finally, upon receipt of a substantially complete claim, the 
RO must notify the claimant of the evidence needed to 
substantiate it, of the evidence VA will attempt to obtain, 
and of the evidence the claimant must provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In this case, a March 2001 
RO letter advised the veteran of evidence needed to 
substantiate an increased-rating claim rather than a service-
connection claim.  Thus, the March 2001 RO letter is 
inadequate for its intended purpose, and this case must be 
remanded to correct that deficiency.

Accordingly, this case is remanded for the following:

1.  The AMC must advise the veteran:

a.  That the evidence needed to 
substantiate his claim of 
entitlement to service connection 
for diabetes mellitus is evidence 
that he had diabetes mellitus during 
service, or evidence that it became 
manifest to a compensable degree 
during the first postservice year.

b.  That it is his responsibility, 
and his alone, to provide the 
foregoing evidence.  VA will make 
reasonable efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the 
custodians thereof, and VA will 
notify him of evidence he identified 
that could not be obtained so that 
he may obtain the evidence himself 
and submit it.

c.  That he must identify all VA and 
non-VA health care providers who 
have treated him for diabetes 
mellitus since separation from 
service.

d.  That he must submit to the AMC 
any relevant evidence he has in his 
possession.

2.  The AMC must attempt to obtain 
additional evidence from the custodians 
thereof that the veteran identifies.  
Specifically, the AMC must obtain records 
from the University Drive VA Medical 
Center that relate to elevated blood 
sugar or diabetes mellitus. 

3.  If the AMC is unable to adjudicate 
the claim without a VA medical 
examination, arrangements for same must 
be made.

4.  Upon completion of the development 
prescribed above, the AMC must review all 
of the evidence of record, and issue a 
rating decision.  If the decision does 
not result in a grant of the benefit 
sought on appeal, the AMC must issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31, 19.38 
(2003).

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



